Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE SEVERANCE
AGREEMENT

 

AGREEMENT by and between Mercantile Bankshares Corporation (“Mercshares”),
Mercantile-Safe Deposit & Trust Company (“Merc-Safe”) (collectively the 
“Company”), and Jay M. Wilson (the “Executive”), effective as of the 14th day of
June, 2005.

 

WHEREAS:  The Executive has agreed to serve as Vice Chairman of Mercshares,
Chairman and CEO of Investment and Wealth Management of Mercshares and
Merc-Safe;

 

WHEREAS:  The Board of Directors of Mercshares (the “Board”), acting upon the
recommendation of its Compensation Committee, has determined that it is in the
best interests of Mercshares and its shareholders to assure that the Company
will have the continued dedication of the Executive as a key executive of
Mercshares and Merc-Safe, notwithstanding the possibility, threat or occurrence
of a Change of Control (as defined below) of Mercshares.  The Board believes it
is necessary to diminish the inevitable distraction of the Executive by virtue
of the personal uncertainties and risks created by a pending or threatened
Change of Control, to encourage the Executive’s full attention and dedication to
the Company currently and in the event of any threatened or pending Change of
Control (including determinations as to the best interests of Mercshares and its
shareholders should the possibility of a Change of Control of Mercshares arise).
The Board intends to accomplish these purposes by providing the Executive with
the compensation arrangements provided for herein in the event that Executive is
terminated following (or in certain circumstances, prior to or in connection
with) the occurrence of a Change of Control, it being the clear understanding
and intent of the parties that in no

 

1

--------------------------------------------------------------------------------


 

event shall any compensation be paid hereunder unless a Change of Control has
occurred. In order to accomplish these objectives, the Board has caused
Mercshares to enter into this Agreement.  The Board of Directors of Merc-Safe
has made similar determinations and has caused Merc-Safe to enter into this
Agreement; and

 

WHEREAS, this Amended and Restated Executive Severance Agreement shall supersede
the   Executive Severance Agreement dated as of January 6, 2005.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Certain Definitions.

 

(a)                                  “Cause” shall mean (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company,
(ii) repeated material violations by the Executive of his duties to the Company
(as in effect immediately prior to the Effective Date) which are demonstrably
willful and deliberate on the Executive’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company, or
(iii) the conviction of the Executive of a felony.

 

(b)                                 “Change of Control” shall mean:

 

(i)                                     The acquisition (other than from
Mercshares) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 as in effect
on the date hereof (the “Exchange Act”), (excluding, for this purpose,
Mercshares or its subsidiaries, and excluding any acquisition of securities by
any employee benefit plan of Mercshares or its subsidiaries which shall have
occurred prior to any other event constituting a Change of Control hereunder) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act as in effect on the date hereof) of 20% or more of either the then
outstanding shares of common stock of Mercshares or the combined voting power of
Mercshares’ then outstanding voting securities entitled to vote generally in the
election of directors (such common stock or then outstanding voting securities
being referred to herein as “Voting

 

2

--------------------------------------------------------------------------------


 

Securities”), calculated on the date of the transaction causing the foregoing
20% test to be met, without regard to any limitation upon the voting rights of
any acquiring person under Maryland statutes and without regard to the potential
exercisability of rights, not exercised on such date, pursuant to any
Shareholder Protection Rights Agreement of Mercshares then in effect; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board (as of the date hereof the “Incumbent Board”) cease for any
reason to constitute at least 75% of the members of the Board, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the shareholders of Mercshares, is approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the Directors of Mercshares or other actual or
threatened solicitation of proxies by or on behalf of persons other than the
Board) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or

 

 (iii)                            Approval by the stockholders of Mercshares of
(A) a reorganization, merger, consolidation or statutory share exchange, in each
case, with respect to which persons who are the holders of the outstanding
Voting Securities of Mercshares immediately prior to such reorganization,
merger, consolidation or statutory share exchange do not, immediately
thereafter, own more than 75% of the combined voting power entitled to vote
generally in the election of directors of the entity resulting from such
reorganization, merger, consolidation or statutory share exchange, or (B) a
liquidation or dissolution of Mercshares or the sale of all or substantially all
of the assets of Mercshares; provided, however, that such approval shall not be
deemed to constitute a Change of Control unless and until such reorganization,
merger, consolidation, share exchange, liquidation or dissolution is consummated
or becomes effective, as applicable.

 

3

--------------------------------------------------------------------------------


 

(c)                                  “Change of Control Period” shall mean the
period commencing on the date hereof and ending on the third anniversary of such
date; provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof hereinafter referred to as the “Renewal Date”), the Change
of Control Period shall be extended automatically so as to terminate on the
third anniversary of such Renewal Date, unless at least 60 days prior to the
Renewal Date the Company shall give notice that the Change of Control Period
shall not be so extended, but no such notice shall be given by the Company which
would cause the Change of Control Period to expire during the term of any
employment agreement between the Company and the Executive.

 

(d)                                 “Date of Termination” shall mean for
purposes of this Agreement the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be; provided, however, that if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination.

 

(e)                                  “Effective Date” shall mean the first date
during the “Change of Control Period” on which a Change of Control occurs
provided that the Executive is employed by the Company on such date.  Anything
in this Agreement to the contrary notwithstanding, if the Executive’s employment
with the Company has terminated for any reason prior to the first date on which
a Change of Control occurs, this Agreement shall be null and void as of the date
of such termination of employment; provided, however, that if a Change of
Control occurs within six months following the date of such termination, and it
is reasonably demonstrated that such termination (i) was at the request of the
third party who had, at the time of such termination, taken steps reasonably
calculated to effect the Change of Control, or (ii)  arose as a result of the
Company’s bad faith effort to avoid its obligations hereunder, then for all
purposes of this

 

4

--------------------------------------------------------------------------------


 

Agreement the “Effective Date” shall mean the date immediately prior to the date
of such termination.

 

(f)                                    “Good Reason” shall mean any of the
following actions which is effected by the Company without the consent of the
Executive:

 

(i)                                     The assignment to the Executive of any
duties inconsistent in any respect with the Executive’s position immediately
prior to the Effective Date (including status, offices, titles and reporting
requirements, authority, duties or responsibilities) or any other action by the
Company that results in a diminution in such position or in the nature and
quality of Executive’s office facilities, secretarial and support assistance,
excluding for this purpose an isolated, insubstantial and inadvertent action
that is not taken in bad faith and that is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(ii)                                  Any reduction in Executive’s compensation
or benefits from the levels of compensation and benefits in effect immediately
prior to the Effective Date (whether or not such reduction would be permitted
under any employment agreement), including but not limited to salary, bonuses
(under an annual incentive compensation plan or otherwise), expense allowance,
vacation time or other vacation benefits, excusal from performance of duties
under Company policies or agreements (by reason of illness, disability or other
factors), continuance of all Executive benefits and benefit plans and
preservation of Executive’s levels of participation and benefits thereunder
(including any agreement between the Company and Executive, incentive
compensation plan, deferred compensation arrangement, pension or other
retirement or profit-sharing plan, thrift and medical reimbursement plan, health
insurance or other health or disability plan, life insurance plan, omnibus stock
plan, stock option plan, stock purchase plan, stock appreciation right plan, or
any other Executive benefit plan or provision for fringe benefits in effect
immediately prior to the Effective Date), other than an isolated, insubstantial
or inadvertent failure to provide compensation or benefits that is

 

5

--------------------------------------------------------------------------------


 

remedied by the Company promptly after receipt of notice thereof given by the
Executive;

 

(iii)                               The Company’s requiring the Executive to be
based at any office or location other than the Company’s principal offices
within the City of Baltimore, except for travel reasonably required in the
performance of the Executive’s responsibilities;

 

(iv)                              Any purported termination by the Company of
the Executive’s employment otherwise than as expressly contemplated hereunder in
the case of Cause, or death pursuant to Section 2(a) of this Agreement, or
Disability pursuant to Section 2(b) of this Agreement; or

 

(v)                                 Any failure by the Company to comply with
and satisfy Section 6(c) of this Agreement.

 

For purposes of this Agreement, any good faith determination of “Good Reason”
made by the Executive shall be conclusive.

 

(g)                                 “Notice of Termination” shall mean a written
notice (from the Executive to the Company, or from the Company to the Executive,
as the case may be) that (i) indicates the specific basis for termination of
employment, (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide the basis for termination of the Executive’s employment, and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 15
days after the giving of such notice).  The failure by the Executive to set
forth in a Notice of Termination any fact or circumstance that contributes to a
showing of Good Reason shall not waive any right of the Executive hereunder or
preclude the Executive from asserting such fact or circumstance in enforcing his
rights hereunder.

 

2.                                      Obligations of the Company upon
Termination.

 

(a)                                  Death.  If the Executive’s employment is
terminated by reason of the Executive’s death prior to the delivery (i) by the
Executive to the Company

 

6

--------------------------------------------------------------------------------


 

of a Notice of Termination for Good Reason or (ii) by the Company to the
Executive of any notification of termination of the Executive’s employment other
than for Cause or Disability, then this Agreement shall terminate without
further obligations to the Executive’s legal representatives under this
Agreement.

 

(b)                                 Disability.  If the Executive’s employment
is terminated by reason of the Executive’s Disability, this Agreement shall
terminate without further obligations to the Executive under this Agreement. 
For purposes of this Agreement, “Disability” shall mean termination of the
Executive’s employment on account of disability as determined under any
governing agreement between the Executive and the Company or, if there is no
such agreement or such agreement does not provide a definition of “disability,”
then “Disability” shall mean disability as defined under the Company’s long-term
disability insurance plan.

 

(c)                                  Cause; Other Than for Good Reason.  If the
Executive’s employment shall be properly terminated for Cause or if the
Executive terminates employment other than for Good Reason, this Agreement shall
terminate without further obligations to the Executive under this Agreement.

 

(d)                                 Good Reason; Other Than for Cause or
Disability.  If, at any time during the period beginning with the Effective Date
and ending on the third anniversary of such date, the Company shall terminate
the Executive’s employment other than for Cause, Disability or death, or if the
Executive shall terminate his employment with the Company for Good Reason, the
Company shall pay to the Executive in a lump sum in cash within 30 days after
the Date of Termination a severance payment, the value of which is three times
the Executive’s base amount of compensation (as defined in Section 280G(b)(3) of
the Internal Revenue Code of 1986 (the “Code”) or any successor provision)
including, but not limited to, such items as salary, bonus, fringe benefits, and
deferred compensation, less one dollar ($1.00), subject, however, to
Section 3(b) of this agreement.

 

7

--------------------------------------------------------------------------------


 

3.                                      Non-Exclusivity of Rights.

 

(a) Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in any benefit, bonus, incentive or other plans,
programs, policies or practices, including those of the types identified in
Section 1(f)(ii) hereof, provided by the Company or any subsidiaries of
Mercshares and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any
employment agreement, stock option or other agreements with the Company or any
subsidiaries of Mercshares.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of the Company or any subsidiary of Mercshares at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program.

 

(b) If any benefit in the form of continued or additional salary or bonus, or
both, following termination of employment, is provided for the Executive under
any employment agreement with the Company (“Alternate Base Benefit”), the
aggregate amount thereof shall be computed upon the Date of Termination, and the
cash payment to the Executive under Section 2(d) of this Agreement shall be the
greater of the Alternate Base Benefit or the amount set forth in said
Section 2(d), and such payment shall satisfy the Company’s obligation with
respect to the Alternate Base Benefit.

 

4.                                      Full Settlement.

 

(a)                                  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  The Company
agrees to pay, to the full extent permitted by law, all legal

 

8

--------------------------------------------------------------------------------


 

fees and expenses that the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to Section 5
of this Agreement), plus in each case, interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

 

(b)                                 If there shall be any dispute between the
Company and the Executive (i) in the event of any termination of the Executive’s
employment by the Company, whether such termination was for Cause, or (ii) in
the event of any termination of employment by the Executive, whether Good Reason
existed, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was for Cause or
that the determination by the Executive of the existence of Good Reason was not
made in good faith, the Company shall pay all amounts, and provide all benefits
to the Executive that the Company would be required to pay or provide pursuant
to this Agreement as though such termination were by the Company without Cause,
or by the Executive with Good Reason; provided, however, that the Company shall
not be required to pay any disputed amount pursuant to this paragraph except
upon receipt of an undertaking by or on behalf of the Executive to repay all
such amounts to which the Executive is ultimately adjudged by such court not to
be entitled.

 

5.                                      Certain Tax Matters.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 5) (a “Payment”) would be subject to any tax imposed
by Section 4999 or Section 409A of the Code or any interest or penalties are
incurred by the Executive with respect to such tax

 

9

--------------------------------------------------------------------------------


 

(such tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), payment (a “Gross-Up Payment”)
shall be made to the Executive in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

(b)                                 Subject to the provisions of Section 5(c),
all determinations required to be made under this Section 5 including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by PricewaterhouseCoopers, LLP, or such other firm as shall be serving as
independent public accountants for Mercshares immediately prior to the Effective
Date (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Company.  Any Gross-Up Payment, as determined pursuant to this Section 5, shall
be paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination.  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, it shall furnish the Executive with a
written opinion that failure to report the Excise Tax on the Executive’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty.  Any determination by the Accounting Firm shall
be

 

10

--------------------------------------------------------------------------------


 

binding upon the Company and the Executive.  As a result of the uncertainty in
the application of Section 4999 and/or Section 409A of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 5(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

(c)                                  The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable but no later than ten business days after
the Executive is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which it gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive shall:

 

(i)                                     give the Company any information
reasonably requested by the Company relating to such claim,

 

(ii)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

11

--------------------------------------------------------------------------------


 

(iii)                               cooperate with the Company in good faith in
order effectively to contest such claim, and

 

(iv)                              permit the Company to participate in any
proceedings relating to such claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.  Without limitation on
the foregoing provisions of this Section 5(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the

 

12

--------------------------------------------------------------------------------


 

Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d)                                 If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Section 5(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Section 5(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Section 5(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

6.                                      Successors.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution. 
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, share exchange
or otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any

 

13

--------------------------------------------------------------------------------


 

successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

7.                                      Miscellaneous.

 

(a)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Executive:

 

Jay M. Wilson

Mercantile Bankshares Corporation

2 Hopkins Plaza

Baltimore, Maryland  21201

 

If to the Company:

 

Mercantile Bankshares Corporation

2 Hopkins Plaza

Baltimore, Maryland  21201

Attention:  Corporate Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 Any act, omission, right, obligation or
activity of Mercshares or Merc-Safe shall be deemed an act, omission, right,
obligation or activity of the Company hereunder, and each of Mercshares and
Merc-Safe is jointly and severally liable under this Agreement.  The
unenforceability or invalidity of this Agreement with respect to either such
party shall not affect the enforceability or validity of this Agreement with
respect to the other such party.

 

(e)                                  The Company may withhold from any amounts
payable under this Agreement such Federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(f)                                    The Executive’s failure to insist upon
strict compliance with any provision hereof shall not be deemed to be a waiver
of such provision or any other provision thereof.

 

(g)                                 This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof, preserving, however, the rights and obligations of any party
under any employment agreement or other agreements or benefit plans.
Notwithstanding any contrary provision of any other agreement, following any
termination of Executive occurring after the Effective Date, whether for Cause,
Good Reason or any other reason, Executive shall be free to engage in any
activity competitive with any activity of the Company or any affiliate of the
Company, through employment by or ownership of securities of any other entity or
otherwise.  Upon and following the Effective Date, the definition of “Cause” in
Section 1(a) of this Agreement shall supercede and replace any definition of
“cause” or “good cause” for termination of employment in any employment
agreement between the Executive and the Company.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from their respective Board of Directors, each of Mercshares and
Merc-Safe has caused these presents to be executed in its name and on its
behalf, all as of the day and year first above written.

 

WITNESS:

 

 

 

 

 

 

 

JAY M. WILSON

 

16

--------------------------------------------------------------------------------


 

ATTEST:

MERCANTILE BANKSHARES

 

CORPORATION

 

 

 

 

 

 

By:

 

 


 JOHN L. UNGER


 


 


EDWARD J. KELLY, III


 

Secretary

 

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

ATTEST:

 

MERCANTILE-SAFE DEPOSIT

 

 

 & TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 


 JOHN L. UNGER


 


 


EDWARD J. KELLY, III

Secretary

 

Chairman and Chief

 

 

Executive Officer

 

17

--------------------------------------------------------------------------------